10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:17-cv-09010-AGR Document 392 Filed 10/09/18

MICHAEL L. SWAIN (133260)
ROSS 1. LANDAU (259260)
SWAIN & DIPOLITO LLP
555 East OCean Boulevard,
Lonq Beach, California 90802
Te1eph0ne: (562> 983-7833
Faceimi1e: (562) 983-7835
E-mail: mswain@ewaindip©lit@.eom
rlandau@ewaindipelite.com

MGNJASA LTD.

TMF TRUSTEE LIMITED,
Plaintiff,

VS.

M/T MEGACORE PHILOMENA, her
enginee, beilere, tacklee, and
ether appurtenances, etc., 13
HURRICANE NAVIGATION INC., a
Marshall lelande Cerperatien, 19
personam,

Defendant$.

Suite 600

Attorneys for Plaintiff-Intervenor,

 

M©NJASA LTD.,
Plaintiff-Intervenor,
vS.

M/T MEGACORE PHILOMENA, her
engines, boilere, tacklee, and
ether appurtenances, etc., 13 reg;
THE IFO BUNKER FUEL abeard the M/T
MEGACORE PHILOMENA provided by
MONJASA LTD., §§ ;§Q,

Defendants.

 

AND RELATED CLAIMS.

 

 

\./\_/\/V\/\_/\_/\/\/\/\/\/\/VVV\_/VV\_/\/\/\/\_/VV\/\/\/\/\/V

Pag€ l Of 6 Page |D #211261

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

CaSe NO. 2:17~cv-09010-

AGR

Honorable Alicia G.
Rosenberg

MONJASA LTD.'S MEMORANDUM
IN OPPOSITION TO TMF
TRUSTEE LIMITED’S MOTION
FOR PARTIAL DISTRIBUTION
OF PROCEEDS FROM SALE OF
VESSEL

DATE: October 30, 2018
TIME: 10:00 a.m.
CTRM: 550

 

Monjasa'S Memorandum in Opposition to TMF’S Motion for Partial DiStribution

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:17-cv-09010-AGR Document 392 Filed 10/09/18 Page 2 of 6 Page |D #:11262

TMF's motion for partial distribution is premature and not

well-founded in law. lt should be denied.

ln support of its motion, TMF cites two district court
cases, neither of which are apposite and only one of which was
officially published by a district court almost 30 years ago.
TMF cites no appellate decisions in support of its motion.

Moreover:

1. The validity of TMF's mortgage has not been
established. lt is disputed and the subject of a pending motion
for summary judgment motion. The instant motion is nothing more
than a thinly disguised attempt to prod the Court into deciding

its motion for summary judgment.l

2. TMF has no statutory or procedural right to
distribution of $15M in cash, before it obtains a ruling on its
motion for summary judgment and a declaration that its mortgage
lien is valid. Unlike other parties who have asked for a
distribution, TMF has not received an order granting its motion

for summary judgment, and therefore, it is not entitled to any

///

 

1lnsofar as TMF re~characterizes its motion for a partial
distribution as a motion for recognition of the validity of its
ship mortgage in its §§ parte application for an expedited
hearing, Monjasa notes that cross-collaterlization or cross~
mortgages are not expressly authorized in the Ship Mortgage Act,
and therefore, Monjasa questions whether TMF's mortgage on the
M/T MEGACORE PHILOMENA for an alleged loan debt twice as great as
the value of the ship is valid, entitling it to judgment “as a
matter of law.” Importantly, the mortgage in question is ngt a
fleet mortgage, but a mortgage on a single vessel.

._.1__

Monjasa's Memorandum in Opposition to TMF's Motion for Partial Distribution

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:17-cv-09010-AGR Document 392 Filed 10/09/18 Page 3 of 6 Page |D #:11263

proceeds from the sale of the ship at this time, much less on an

expedited basis.

By TMF's logic, Monjasa should be entitled to a
distribution, too, based on its invoice for the sale of its fuel,
supported by a declaration, and a statement that money will be
available for other creditors after that distribution.

Obviously, Monjasa could not obtain a distribution on that basis

alone.

3. Lien ranking vis-a-vis Monjasa should be determined

before a distribution, if any, to TMF.

First, TMF’s alleged mortgage lien should be equitably
subordinated to Monjasa’s lien, because of inequitable conduct by
TMF that injured Monjasa, as will be proven by subsequent motion

or at trial.

For example, this suit does not involve the first time TMF
has alleged a security-to-value default. This suit actually
involves the second alleged security-to-value default the first

having occurred in October, 2016.

As noted in Gilmore and Black, the leading treatise in

admiralty law:

“Assume that a mortgagee knows that his

mortgagor is insolvent and also knows that

__2_

Monjasa’s Memorandum in Opposition to TMF’s Motion for Partial Distribution

 

Case 2:17-cv-O90lO-AGR Document 392 Filed 10/09/18 Page 4 of 6 Page |D #:11264

1 the mortgagor, if he continues to operate the
2 vessel, will necessarily run up large bills

3 for supplies and repairs which he will be

4 unable to pay in the ordinary course of

5 business. lf under such circumstances, after
6 default, the mortgagee allows the mortgagor

7 to continue his operations, there would be

8 good reason to hold that the mortgage had

9 lost its priority over the post-mortgage
10 liens. lt would make no difference whether
11 the result was rationalized in terms of
12 laches (the prejudice to lienors is
13 sufficiently obvious> or in terms of
14 subordination on equitable principles.”
15

16 The Law of Admiraltv, Gilmore and Black (2d.Ed. 1975), §9-83, p.
17 786.

18
19 Rather than take possession of the M/T MEGACORE PHILOMENA

20 after the first default, as TMF recently did with respect to the

21 M/T MEGACORE HONAMI, or arrest the ship; TMF let Hurricane, lnc.,
22 continue to operate and “limp along”, incurring almost $1 million
23 in maritime lien claims from suppliers, as evidenced by the

24 numerous unpaid intervenors in this case. Equitable

25 subordination on that basis alone would appear to be appropriate.

26

27 Second, under the equitable doctrine of marshaling of

 

28 assets, TMF should be compelled to exhaust its other security,

__3_

Monjasa’s Memorandum in Opposition to TMF's Motion for Partial Distribution

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:17-cv-O90lO-AGR Document 392 Filed 10/09/18 Page 5 of 6 Page |D #:11265

the M/T MEGACORE HONAMI, which it very recently possessed in
August, 2018, before obtaining any distribution in this case from
the res replacing the M/T MEGACORE PHILOMENA. A junior lien
holder by statute only, Monjasa should not be injured or
prejudiced until TMF obtains satisfaction of the alleged
indebtness from the other ship, first. Therefore, at present,

TMF should not be entitled to any distribution until that occurs.

4. There is no special injury to TMF that is
proportionally greater than the injury to the secured parties,
all of whom have a legal entitlement to funds. Presumably, TMF
could have sought an order that the proceeds from the sale be
deposited in an interest earning account. (General Order No. 16-
04, filed September 16, 2016), which would have protected it
against the loss of use of the money. lt did not do so. ln any
event, it is not entitled to special treatment, now, simply
because it voluntarily agreed to assume a multi-million dollar

mortgage on the ship in the first instance.

5. There is no offer from TMF to provide a bank guarantee
to replace the funds it wishes to extract from the Registry. lf
TMF loses its motion for summary judgment, for whatever reason,
or it loses the case; both the ship and 15M of the res will be
gone, if it receives a distribution, now. TMF's purchase of the
ship via a “special purpose vehicle”, plus a distribution of
$15M, will destroy the vast majority of security held by other
parties. For reasons known only to TMF, it has inexplicably
withdrawn its offer to the other parties to post a bank guarantee

_.4_

Monjasa's Memorandum in Opposition to TMF’s Motion for Partial Distribution

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:17-cv-O90lO-AGR Document 392 Filed 10/09/18 Page 6 of 6 Page |D #:11266

or other security for the money it now seeks.

6. Finally, TMF mis-characterizes and misrepresents
Monjasa's claim against the res in footnote 3 of its supporting
memorandum. Monjasa has obtained a summary judgment award on its
maritime lien against the M/T MEGACORE PHlLOMENA for $396,296,
plus prejudgment interest at the legal rate. Prejudgment
interest from December 17, 2017, thru 0ctober 9, 2018 (at 1.72%
per annum, the applicable rate), equals $5,245.20, entitling
Monjasa to an award of $401,541.20. With a credit given for
proceeds from the sale of its IFO Fuel ($112,240), the sum of
$289,301.20, is owed on Monjasa's maritime lien claim. Assuming
a credit for Monjasa's MGO fuel which was burnt during this
Court’s custody of the ship - valued at $131,092; the sum of
$158,209.20, will be owed on Monjasa’s summary judgment award.
However, for present purposes, TMF’s allocation of $284,056, to
Monjasa’s maritime lien claim is inadequate. At least $289,301,
in cash should be set aside for Monjasa's maritime lien claim,

subject to reduction later on for a custodia legis expense award.

For these reasons, TMF’s motion for a partial distribution

should be denied.

DATED: October 9, 2018 SWAIN & DlPOLlTO LLP

 

By:

 

MICHAEL L. swA`:N
Attorneys for
Plaintiff-lntervenor,
MONJASA LTD.

__5_

Monjasa’s Memorandum in Opposition to TMF’s Motion for Partial Distribution

 

